DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 19-20 is/are objected to because of the following informalities:  
Within claim 1, line 2 (and claim 19, line 1; and claim 20, line 2): “a eustachian” should be --an eustachian--.
Within claim 20, line 1: “between proximal” should be --between a proximal--.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “anchoring assembly in claim 1, line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  More specifically, “the anchoring assembly” in paragraph [00108] or the specifications and within claim 11 is defined as barbs.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-16, 18 is /are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 12, which depends from claim 11, inherit all the problems associated with claim 11.
Claim 13 recites the limitation "the plurality of barbs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the plurality of barbs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the engagement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palushi et al. (US 2020/0069472 A1).
With respect to claim 19:
Palushi et al. discloses an implant (implant 100), as can be seen in fig. 2, configured to bear radially outwardly against a Eustachian tube of a patient (paragraph [0027]), the implant (implant 100) comprising:
(a) a proximal end (at the proximal portion 102) (paragraphs [0027-0028]);
(b) a distal end (at the distal portion 104) (paragraphs [0027-0028]) comprising a barbed anchor assembly (plurality of barbs 112) (paragraph [0034]);
(c) a linear array of bodies (bioabsorbable spheres 106) arranged configured to transition between a compressed state (compressed state) and a naturally expanded state (naturally expanded state) (paragraph [0028]), wherein the linear array of bodies (bioabsorbable spheres 106) are dimensioned to bear radially outwardly against the Eustachian tube of the patient in the naturally expanded state (naturally expanded state) (paragraphs [0027-0028]); and
(d) a pressure balance assembly (ventilation passageways), wherein at least a portion of the linear array of bodies (bioabsorbable spheres 106) defines the pressure balance assembly (ventilation passageways), wherein the pressure balance assembly (ventilation passageways)is configured to provide fluid communication between a proximal end (at the proximal portion 102) the distal end (at the distal portion 104) of the implant (implant 100) (paragraph [0030]).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Avior (US 2010/0174366 A1).
With respect to claim 20:
Avior discloses an implant (stent 8), as can be seen in figs. 1-2, extending between proximal end (proximal end 3) and a distal end (distal end 4) (paragraphs [0008-0010]), wherein the implant (stent 8) is configured to maintain position within a Eustachian tube of a patient (paragraph [0006]), the implant (stent 8) comprising:
(a) an engagement body (shell) (paragraph [0016]), wherein the engagement body (shell) comprises an exterior surface dimensioned bear radially outwardly against the Eustachian tube (paragraphs [0068-0072])
(b) a pressure balance assembly (valve 6) configured to transition between an occluded state (close position) and a ventilated state (actuated) (paragraphs [0068-0072]), wherein the pressure balance assembly (valve 6) is configured to provide fluid communication between the proximal end (proximal end 3) the distal end (distal end 4) of the implant (stent 8) in the ventilated state, wherein the pressure balance assembly (valve 6) is configured to prevent fluid communication between the proximal end (proximal end 3) and the distal end (distal end 4) of the implant (stent 8) in the occluded state (paragraphs [0068-0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avior (US 2010/0174366 A1) in view of Gonzales (US 2009/0099573 A1).
With respect to claim 1:
Avior discloses the invention substantially as claimed.  Specifically, Avior discloses an implant (stent 8), as can be seen in figs. 1-2, extending between proximal end (proximal end 3) and a distal end (distal end 4) (paragraphs [0008-0010]), wherein the implant (stent 8) is configured to maintain position within a Eustachian tube of a patient (paragraph [0006]), the implant (stent 8) comprising: 
(a) an engagement body (shell) (paragraph [0016]), wherein the engagement body (shell) comprises an exterior surface dimensioned bear radially outwardly against the Eustachian tube (paragraphs [0068-0072]) of the patient; 
 (c) a pressure balance assembly (valve 6 and interior surface of the shell) comprising a vented pathway configured to transition between an occluded state (closed position) and a ventilated state (actuated) (paragraphs [0068-0072]), wherein the vented pathway is configured to provide fluid communication between the proximal end (proximal end 3) the distal end (distal end 4) of the implant (stent 8) in the ventilated state (actuated), wherein the vented pathway is configured to inhibit fluid communication between the proximal end (proximal end 3) the distal end (distal end 4) of the implant (stent 8) in the occluded state (closed position) (paragraphs [0068-0072]).
However, Avior does not disclose: (b) an anchoring assembly, wherein the anchoring assembly is configured to lock the implant (stent 8) in the Eustachian tube of the patient.
Gonzales teaches an implant (apparatus), as can be seen in figs. 1-2, configured to maintain position within a Eustachian tube of a patient (paragraphs [0029-0030]), the implant (apparatus) comprising: 
(a) an engagement body (tube 100), wherein the engagement body (tube 100) comprises an exterior surface dimensioned bear radially outwardly against the Eustachian tube of the patient; 
(b) an anchoring assembly (either barbs or flared/ tapering portions) (paragraphs [0009, 0011, 0013, 0029, 0036]), wherein the anchoring assembly (either barbs or flared/ tapering portions) is configured to lock the implant in the Eustachian tube of the patient.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the anchoring assembly (barbs), as taught by Gonzales, on the outer surface of the engagement body (shell), as disclosed by Avior, as the two structures are used in the same area of the body (to hold a stent within an Eustachian tube) and as such should have interchangeable anchoring structures.  Additionally, Gonzales teaches barbs and flared/ tapering portions (like the dual cone structure of the engagement body (shell), as disclosed by Avior) to both be proven/ known retention mechanisms within the art (Eustacian tube implants) (paragraphs [0009, 0011, 0013]).
With respect to claim 2:
Wherein the pressure balance assembly (valve 6 and interior surface of the shell), as disclosed by Avior, comprises an interior surface (interior surface of the shell) of the engagement body (shell), wherein the interior surface (interior surface of the shell) defines the vented pathway.
With respect to claim 5:
Wherein the pressure balance assembly (valve 6 and interior surface of the shell), as disclosed by Avior, comprises an interior vent pathway (interior surface of the shell) extending between the proximal end (proximal end 3) the distal end (distal end 4).
With respect to claim 8:
Wherein the engagement body (shell) is coupled with a second engagement body via a connecting link (Applicant has not claimed any structure associated with the connecting link nor the second engagement body, as such Examiner is subdividing the shell, as disclosed by Avior, into three parts – one is the engagement body, one is the connecting link, and one is the second engagement body).
With respect to claim 9:
Wherein the engagement body (shell), as disclosed by Avior, comprises a compressible material configured to transition between a naturally expanded state and a constrained state (paragraph [0016]).
With respect to claim 10:
Wherein the implant (stent 8), as disclosed by Avior, is at least partially coated with a therapeutic agent (paragraph [0035]).
With respect to claim 11:
Wherein the anchoring assembly (barbs), as taught by Gonzales, comprises a plurality of barbs extending from the second body (a subsection of the shell).
With respect to claim 12:
Wherein the plurality of barbs (barbs), as taught by Gonzales, are resiliently coupled to the engagement body (subsection of the shell), as disclosed by Avior.
With respect to claim 13:
Wherein the plurality of barbs (barbs), as taught by Gonzales, further comprises an annular array of barbs (as can be seen in figs. 1-2).
With respect to claim 14:
Wherein the plurality of barbs (barbs), as taught by Gonzales, further comprises a linear array of barbs (as the barbs, as taught by Gonzales, will replace the dual cone structure of the shell, as disclosed by Avior, there will be brabs on both sides of the shell and as such will create a “linear array” between the two ends).
With respect to claim 15:
Wherein the engagement body (shell), as disclosed by Avior, is configured to partially flex (is elastic) to change a longitudinal profile of the first body (paragraphs [0030, 0076]).
With respect to claim 16:
Wherein the engagement (shell), as disclosed by Avior, is formed of a bioabsorbable material (paragraphs [0038, 0054]).
With respect to claim 17:
Wherein implant (stent 8), as disclosed by Avior, is formed of a bioabsorbable material that is configured to bio-absorb (degrade) after being deployed in the Eustachian tube for nine to twelve months (12 months) (paragraph [0054]).
With respect to claim 18:
Further comprising a sheath (insertion apparatus), as disclosed by Avior, configured to maintain the first body (stent 8) in a radially compressed state (paragraph [0113]).
Allowable Subject Matter
Claim(s) 3-4, 6-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
The implant, as required by claim 1, wherein:
The interior surface of the engagement passageway defines the pressure balance assembly/ vented pathway, and the interior surface is configured to transition between and occluded and ventilated state is response to pressure differentials between the ends of the implant (as required by claim 3); or
The pressure balance assembly/ vented pathway is biased toward the ventilated state (as required by claim 4); or
The pressure balance assembly comprises a microporous interior vent pathway (as required by claim 6); or
The pressure balance assembly is defined at least in part by the exterior surface of the engagement body (as required by claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774